Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 06/03/2022 has been received. This action is Non-final. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 02/07/2022 is acknowledged. Claims 11 and 12 are amended and claim 20 is added. Claims 1-13 and 20 are under consideration. 
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.

Claim Objections
Claim 8 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim2 is objected to because of the following informalities:  Claim 2 should read “a binding domain” in place of “the binding domain” at lines 1-2.  This is because there are multiple binding domains recited in the claim and other binding domains exist.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The rejection of claim(s) 1,2 and 9-13 under 35 U.S.C. 102a1 as being anticipated by Vedvyas (May 1, 2016; IDS) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1,2 and 9-13 under 35 U.S.C. 103 as being unpatentable over US 11,083,744 (Shiku) taken with McCracken (2015, J Clin Invest, 125:1815-1826) and Kurtz (2014, Advances in Cancer Research, Vol. 144, Chapter 8, pages 257-296) and Zhang (2011, J Nucl Med, 52:123-131) is withdrawn.

Claims 1,2,9-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCracken (2015, J Clin Invest, 125:1815-1826) and Kochenderfer (2015, Journal of Clinical Oncology, 33:540-549) in view of Kurtz (2014, Advances in Cancer Research, Vol. 144, Chapter 8, pages 257-296) and Zhang (2011, J Nucl Med, 52:123-131) and in view of Koyama (1992, J Cancer Res Clin Oncol, 118:609-614), Park (2013, Biomaterials, 34:59-605), and Guo (2014, PNAS, 111:14710-14715).
Claim 1 is drawn to transduced T cells that express SSTR2 and a chimeric antigen receptor (CAR) specific to ICAM-1.
McCracken taught the use reporter transduction and PET reporter imaging to track CAR T-cells that specifically recognize tumor antigens (ICAM-1 is a tumor antigen). McCracken teaches that engineered T cells are almost undetectable in the peripheral blood after approximately 1-month post-administration and tracking of cells outside of peripheral blood circulation is a limitation. 
McCracken addresses this issue by teaching use of reporter imaging by PET as a means of providing a 3D, highly sensitive method to detect transplanted cell location (page 1815, col., 2).  Specifically, and by example, McCracken teaches T-cells co-expressing anti-melanoma T cell receptor F5 and hdCK3mut, a human-based PET reporter gene that binds radioisotope labeled probe (18F).  The receptor and reporter are encoded on same lentiviral nucleic acid (see figure 3), for coexpression (see Figure 3).  McCracken states, “As novel TCRs and CARs are developed to target additional cancer antigens, the capacity to serially monitor the location …is essential” (page 1821, col. 2), thereby teaching application of the method to additional CARs.  Thus, McCracken taught the combined CAR-T cell therapy/PET reporter imaging but the antigen binding domain did not bind ICAM-1 and the reporter was not SSTR2.  While the focus of McCracken is on the detection of CAR-T cells, with regard to CAR structure, McCracken references Kochenderfer who teaches a CAR comprising a monoclonal scFV as an antigen binding domain (see Figure 1), meeting the limitation of claim 2 and 9, a CD28 costimulatory domain, meeting the limitation of claim 11, a TCR-zeta (CD3zeta activation domain), claim 12.  
With regard to the SSTR2 as a reporter, Kurtz taught the advantages of using a reporter gene encoding a protein, including endogenous and transduced SSTR2 cells (page 275) that can be targeted with a radionuclide tracer and imaged by PET to visualize CAR-T cells (see pages 271-272). 
Additionally, Zhang taught use of SSTR2 as a reporter gene to track SSTR2-expressing cells administered to a small animal models. The SSTR2 reporter gene was transfected into cells prior to administration of the cells to mice.  Zhang taught that retroviral vectors encoding SSTR2 could lead to 36,000, 280,000 and 1,250,000 copies of membrane expressed SSTR2 in transfected Jurkat, U87 and C6 cells, respectively (claim 13).  PET scan using 68Ga-DOTATOC in cells administered the cells specifically labeled and allowed visualization of the targeted SSTR2-expressing cells.  Thus, Zhang taught SSTR2 as a reporter gene that can be transfected into cells prior to administration of the cells and that the SSTR2 can be visualized via PET scan when a 68Ga-DOTATOC tracer is administered.
With regard to the identity of the CAR, i.e. the antigen the CAR binds, Koyama taught ICAM-1 was expressed on all of the metastatic carcinoma cells from peritoneal effusions while ICAM-1 was not detected on normal gastric epithelial cells.  Likewise, Park taught ICAM-1 as a biomarker prevalent in various tumors.  As well, Guo taught ICAM-1 as a molecular target for triple negative breast cancer. 
It would have been obvious at the time the invention was made, to combine the teachings of McCracken regarding tracking CAR T-cells with those of with Kurtz and Zhang, with regard to SSTR2 as a cell tracker/reporter and with those of Koyama, Park and Guo regarding ICAM-1 as a molecular target for cancer therapy, to arrive at the invention as claimed. While no reference explicitly combines a nucleic acid encoding SSTR2 as a reporter with ICAM-1-binding CAR T-cells, it is obvious to do so given the guidance of Kurtz and Zhang (SSTR2) and of Koyama, Park and Guo (ICAM-1 as a target antigen).  One of skill in the art would have been motivated to use SSTR2 as the PET reporter in place of the hdCK3mut reporter of McCracken because Zhang taught that SSTR2 gene-68Ga-DOTATOC reporter system has several distinct advantages as listed in Table 3 and Supplementary Table1 and is known and approved by the FDA.  While McCracken does not specifically use the ICAM-1-binding CAR as claimed, ICAM-1 was known to be highly expressed on advanced tumor cells as taught by Koyama, Park and Guo. One would have a reasonable expectation of success in making the combination and substitutions as Zhang supports the effectiveness of SSTR2 as an in vivo reporter and swapping the ligand binding domain of CARs was well-known in the art.. 

The rejection of claims 1-7 and 20 under 35 U.S.C. 103 as being unpatentable over US 11,083,744 (Shiku) taken with McCracken (2015, J Clin Invest, 125:1815-1826) in view of Kurtz (2014, Advances in Cancer Research, Vol. 144, Chapter 8, pages 257-296) and Zhang (2011, J Nucl Med, 52:123-131) in view of Jin (2006, PNAS, 103:5758-5763; IDS) is withdrawn.	
Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCracken (2015, J Clin Invest, 125:1815-1826) and Kochenderfer (2015, Journal of Clinical Oncology, 33:540-549) in view of Kurtz (2014, Advances in Cancer Research, Vol. 144, Chapter 8, pages 257-296) and Zhang (2011, J Nucl Med, 52:123-131) and in view of Koyama (1992, J Cancer Res Clin Oncol, 118:609-614), Park (2013, Biomaterials, 34:59-605), and Guo (2014, PNAS< 111:14710-14715) as set forth above for claims 1,2 and 9-13, further in view of Jin (2006, PNAS, 103:5758-5763; IDS).	
None of the previously cited references teach use of a mutant I domain of the ICAM-1 receptor, LFA-1. 
However, Jin taught the directed evolution of this region of the L I domain (claim 2) and amino acids 130-310 of the protein (claim 4; see Figure 4 and Materials and Methods, page 5762, col. 2). Jin taught the use of this domain as a probe that binds ICAM-1 with variable affinities when certain mutations are introduced. With regard to claims 3 and 5-7, Jin teaches the F265S, F292G mutations and that the double mutant increases affinity 200,000 fold compared to the wildtype I-domain. Jin also teaches the F292A, recited in claim 20, that increases affinity over 75-fold (Table 2, col. 4).
	It would have been obvious at the time of the invention to use the wildtype or mutant I domains taught by Jin as the ligand binding domain in the CAR to arrive at the invention as claimed (the other references support the combination of the CAR T-cells with SSTR2 as a cell marker, which is not recited in the dependent claims subject to this rejection). One would have been motivated to make such a combination as Jin taught that mutations within the I domain can lead to enhanced binding to ICAM-1. One would have had a reasonable expectation of success in making such a combination because the requisite technologies to exchange the generically discussed binding domains with the particular binding domains of Jin were well-developed. 
The rejection of claims 1-7 and 20 under 35 U.S.C. 103 as being unpatentable over Vedvyas (May 1, 2016; IDS) in view of Jin (2006, PNAS, 103:5758-5763; IDS) is withdrawn.
Conclusion
This action is Non-final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632